DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 05/14/2019, 03/17/2020, 07/09/2020 and 11/03/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cirot et al. [US Patent Application Publication 2004/0178840 A1; hereinafter “Cirot”].
Regarding claim 24, Cirot teaches a voltage-to-current-to-voltage converter, comprising: 
an operational amplifier (OA) configured to receive an input voltage (Vinput) (figure 2b, 0010); 
a series combination of a transistor (Q1) and a resistive element (R1) coupled to an output of the operational amplifier (OA), the operational amplifier and the series combination configured to convert the input voltage into a current (figure 2b, 0010); and 
a current-to-voltage converter coupled to the series combination, the current-to-voltage converter having a logarithmic transfer function and configured to convert the current to an output voltage (logarithmic voltage output) of the voltage-to-current-to-voltage converter, the output voltage being a logarithmic representation of the input voltage (figure 2b, 0010).

Regarding claim 25, Cirot teaches the current-to-voltage converter comprises a diode (figure 2b, 0010).

Allowable Subject Matter
Claims 6-14 and 18-23 are allowed. 
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 6 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, the first operational amplifier, the first resistive element and the first transistor are configured to generate, in combination, a first current that is mirrored onto the first diode, the second operational amplifier, the second resistive element and the second transistor are configured to generate, in combination, a second current that is mirrored onto the second diode, and the first current and the second current act, in combination, to temperature compensate the voltage-to-current-to-voltage converter.

Claim 11 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, the third diode is connected in series with the first diode and the fourth diode is connected in series with the second diode, the first operational amplifier, the first resistive element and the first transistor are configured to generate, in combination, a first current that is mirrored onto the first and third diodes, the second operational amplifier, the second resistive element and the second transistor are configured to generate, in combination, a second current that is mirrored onto the second and fourth 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilbert (US Patent Number 7,777,552 B2) discloses a logarithmic amplifier with a translinear post-processing circuit;
Parfenchuck et al. (US Patent Number 6,507,233 B1) discloses a temperature-compensated monolithic logarithmic amplifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862